DETAILED ACTION
This action is in response to applicant's amendment filed 11/04/21. 
The examiner acknowledges the amendments to the claims.
Claims 1-8 and 21-24 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/21 and 12/09/21 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 11/04/2021, with respect to the prior art of record, Desrosiers and Goodson, not teaching the new limitations of a probe head arranged at the front end of the probe body and extending substantially radially inward from the probe body, and a front opening formed through the probe head being oriented radially inward of the inner surface of the probe body and allowing fluid to flow into the probe void in a substantially axial direction have been fully considered and are persuasive.  The rejection of claims 1-2 and 5-8 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
To the claims:

Claim 6. (amended)     The deployment probe of claim 5, further comprising a release cable, the release cable operatively coupled to the release mechanism to move the release mechanism between the engaged position and the disengaged position.

Allowable Subject Matter
Claims 1-8 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious a deployment probe including, inter alia, a probe body having a front end and an inner surface that defines a probe void, and a slot extending from the inner surface to an outer surface of the probe body, and a stent retainer substantially aligned with the slot and configured to extending substantially radially inward from the probe body, and a front opening formed through the probe head being oriented radially inward of the inner surface of the probe body and allowing fluid to flow into the probe void in a substantially axial direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        12/31/2021